                                                                                                    (1 of 9)




                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                 Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988               www.ca6.uscourts.gov




                                                 Filed: April 19, 2021

Mr. John Marshall Jones
Mr. Emmett Lee Whitwell
Shelby County Attorney
160 N. Main Street
Suite 950
Memphis, TN 38103

Mr. Daniel Alan Seward
Law Office
4510 Chicksaw Road
Memphis, TN 38117-0000

                     Re: Case No. 20-5375, Jason Cunningham v. Shelby County, TN, et al
                         Originating Case No. : 2:18-cv-02185

Dear Counsel,

   The court today announced its decision in the above-styled case.

    Enclosed is a copy of the court's opinion together with the judgment which has been entered
in conformity with Rule 36, Federal Rules of Appellate Procedure.

                                                 Yours very truly,

                                                 Deborah S. Hunt, Clerk

                                                 Cathryn Lovely
                                                 Deputy Clerk

cc: Mr. Thomas M. Gould

Enclosures

Mandate to issue.
                                                                                        (2 of 9)



                                 RECOMMENDED FOR PUBLICATION
                                 Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                        File Name: 21a0085p.06

                    UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT



                                                              ┐
  JASON CUNNINGHAM, individually and as adult natural
                                                              │
  son and sole wrongful death beneficiary and next of
                                                              │
  kin, affiant and administrator ad litem and personal
                                                              │
  representative for Nancy Jane Lewellyn, Deceased,
                                                              │
  and Estate of Nancy Jane Lewellyn,                           >        No. 20-5375
                                     Plaintiff-Appellee,      │
                                                              │
                                                              │
         v.                                                   │
                                                              │
  SHELBY COUNTY, TENNESSEE; SHERIFF WILLIAM                   │
  OLDHAM,                                                     │
                                  Defendants,                 │
                                                              │
                                                              │
  ROBERT PASCHAL and MARVIN WIGGINS, individually             │
  and in their official capacities as Shelby County           │
  Sheriff’s Deputies,                                         │
                               Defendants-Appellants.         │
                                                              ┘

                          Appeal from the United States District Court
                      for the Western District of Tennessee at Memphis.
                     No. 2:18-cv-02185—Thomas L. Parker, District Judge.

                                   Argued: November 19, 2020

                                Decided and Filed: April 19, 2021

                Before: NORRIS, SUTTON, and KETHLEDGE, Circuit Judges.

                                       _________________

                                             COUNSEL

ARGUED: E. Lee Whitwell, SHELBY COUNTY ATTORNEY’S OFFICE, Memphis,
Tennessee, for Appellants. Daniel A. Seward, SEWARD LAW FIRM, Memphis, Tennessee, for
Appellee. ON BRIEF: E. Lee Whitwell, John Marshall Jones, SHELBY COUNTY
                                                                                                          (3 of 9)


  No. 20-5375               Cunningham v. Shelby Cnty., Tenn., et al.                         Page 2


ATTORNEY’S OFFICE, Memphis, Tennessee, for Appellants. Daniel A. Seward, SEWARD
LAW FIRM, Memphis, Tennessee, for Appellee.

                                        _________________

                                             OPINION
                                        _________________

       ALAN E. NORRIS, Circuit Judge. This appeal has its origins in the fatal shooting of
Nancy Lewellyn by Shelby County, Tennessee, deputy sheriffs Robert Paschal and Marvin
Wiggins. The representative of Lewellyn’s estate filed this action pursuant to 42 U.S.C. § 1983,
alleging that the deputies used excessive force in violation of the Fourth Amendment’s guarantee
that citizens have the “right to be secure in their persons . . . against unreasonable . . . seizures.”
U.S. Const. amend. IV.

       Deputies Paschal and Wiggins appeal from the district court’s denial of their motion for
summary judgment based upon their claims of qualified immunity. Two features distinguish this
case from the typical excessive force claim: the entire shooting incident was recorded by dashboard
cameras and “screen shots”—stop action frames from the recordings—were relied upon by the
district court when analyzing the shooting. When videotape footage exists, the reviewing court
need not credit the version of a party who asserts facts “blatantly contradicted” by the videotape;
rather it should view the facts in the light depicted by the videotape. Scott v. Harris, 550 U.S. 372,
380-81 (2007); see also Rudlaff v. Gillispie, 791 F.3d 638, 639 (6th Cir. 2015).

                                                  I.

       Each of the dashcam videos begins with the receipt of the dispatcher’s message informing
the deputies of the situation which resulted in the shooting at issue. We begin there.

       Around noon on March 17, 2017, the dispatcher for the Shelby County Sheriff’s
Department alerted three of the department’s deputies to the potential danger posed by a 911
caller. That caller was Nancy Lewellyn. She told the dispatcher that “she was depressed and
suicidal, that she had a gun, and that she would kill anyone who came to her residence.” (Page ID
645.). Three deputies—Justin Jayroe, Paschal and Wiggins—responded. Each drove a Sheriff’s
                                                                                                        (4 of 9)


  No. 20-5375                Cunningham v. Shelby Cnty., Tenn., et al.                      Page 3


Department cruiser equipped with a dashboard camera, which recorded video, sound, and the time
of day.

          The deputies were also aware from the dispatcher that Lewellyn was “suffering from some
type of mental illness and/or crisis,” and that she was saying she was armed with “what may be a
.45 caliber pistol.” (Page ID 646.)

          Deputy Jayroe arrived first, shortly after 12:13 p.m., and parked his cruiser facing
Lewellyn’s house. Deputy Paschal arrived soon thereafter and parked behind him, as did Deputy
Wiggins.

          At 12:14 p.m., Lewellyn walked out of her front door and turned towards the driveway in
front of her home’s garage where a sedan was parked. She carried something in her right hand,
which was later determined to be a BB handgun but resembled a .45 caliber pistol.

          The video recorded by the dashboard camera in Jayroe’s cruiser shows that she began
walking towards the driveway and, as she proceeded, began to raise the handgun. One of the
deputies yelled to her. The parties disagree whether the video shows Lewellyn beginning to turn
towards the deputies. It was then that Paschal fired his service pistol once. A second shot followed
after a short pause. As Lewellyn continued walking with her right arm extended horizontally and
the pistol pointed in the direction of her car, Deputy Wiggins, who was the last to arrive and who
had initially taken cover behind the parked cruiser, also began shooting. After reaching the vehicle,
Lewellyn leaned on its hood briefly and then turned back toward the house. As the firing
continued, she took a few steps and collapsed. A total of eleven seconds had elapsed since she
exited her house.

          Altogether, ten shots had been fired; eight struck Ms. Lewellyn. Although not visible to
the deputies, nor to us on the video, she had deposited the BB handgun on the sedan’s hood before
turning back. As she lay on the driveway, the deputies approached her and demanded that she
show her hands before discovering that she was unarmed. They rendered medical aid while
awaiting EMS personnel. Ms. Lewellyn died at the scene.
                                                                                                          (5 of 9)


  No. 20-5375               Cunningham v. Shelby Cnty., Tenn., et al.                         Page 4


                                                  II.

         We review de novo the district court’s denial of defendants’ motion for summary judgment
based upon qualified immunity. Stoudemire v. Mich. Dep’t of Corrs., 705 F.3d 560, 565 (6th Cir.
2013).

         Qualified immunity shields federal and state officials from money damages unless a
plaintiff alleges facts showing (1) that the official violated a statutory or constitutional right, and
(2) that the right was clearly established at the time of the challenged conduct. Ashcroft v. al-Kidd,
563 U.S. 731, 735 (2011) (citing Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). Because both
prongs must be satisfied by the plaintiff, we are permitted to decide which prong of the qualified
immunity equation to tackle first. al-Kidd, 563 U.S. at 735 (citing Pearson v. Callahan, 555 U.S.
223, 236 (2009)).

         We will begin by considering the second prong, which asks whether on March 17, 2017, it
was “clearly established” that deputies Paschal and Wiggins’ resort to lethal force violated a Fourth
Amendment right “of which a reasonable person would have known.” White v. Pauly, 137 S. Ct.
548, 551 (2017) (quoting Mullenix v. Luna, 577 U.S. 7, 11 (2015)). “Because the focus is on
whether the officer had fair notice that her conduct was unlawful, reasonableness is judged against
the backdrop of the law at the time of the conduct.” Brosseau v. Haugen, 543 U.S. 194, 198
(2004). Although the Supreme Court’s “case law does not require a case directly on point for a
right to be clearly established, existing precedent must have placed the statutory or constitutional
question beyond debate.” White, 137 S. Ct. at 551 (quotation omitted). “In other words, immunity
protects all but the plainly incompetent or those who knowingly violate the law.” Id. (internal
quotation marks omitted). Plaintiff bears the burden of showing that defendants are not entitled to
qualified immunity. Untalan v. City of Lorain, 430. F.3d 312, 314 (6th Cir. 2005).

         The district court pointed to precedent from this court that it believed had clearly
established before March of 2017 that, for Paschal and Wiggins to be entitled to qualified immunity
under the circumstances of this case, they must have perceived a threat to themselves or others
from Nancy Lewellyn. Then, recounting conclusions it had drawn from its denial of qualified
immunity under the first prong, the court concluded that “[u]sing lethal force when a disputed view
of the evidence suggests that Lewellyn neither pointed her gun toward the officers nor used the
                                                                                                           (6 of 9)


  No. 20-5375                Cunningham v. Shelby Cnty., Tenn., et al.                         Page 5


gun in a threatening way violates a clearly established Fourth Amendment right under Sixth Circuit
precedent.” (Page ID 747.)

       The court relied upon three cases from our court to support its conclusion that defendants
had fair warning that their conduct violated the Fourth Amendment. The first of these cases, King
v. Taylor, 694 F.3d 650 (2012), was also cited by plaintiff’s counsel during oral argument in
response to a request that he point us to a case based upon facts sufficiently similar to those before
us that clearly established that the deputies’ use of deadly force violated the Fourth Amendment.

       In King, the district court analyzed a dispute over whether the victim of a deadly shooting
had pointed a gun at the officer just before being shot, as the officer had related. Although his
account was called into question by expert forensic evidence that the position of the victim’s body
made the officer’s version unlikely, the district court concluded qualified immunity was warranted.

       Noting that the plaintiff’s estate, as the non-moving party, was entitled to have courts view
the facts in the light most favorable to the estate, a panel of this court concluded that fact issues
precluded qualified immunity. Id. at 664.

       The circumstances in King are easily distinguished from those before us. First, because
the events in this case are recorded on video, the facts are viewed in the video’s light, not in a light
favorable to plaintiff. Second, no competing versions of material fact are before us in this appeal,
as the evidence before us is undisputed, since it is revealed on the video. Accordingly, King cannot
represent “existing precedent [that] squarely governs the specific facts at issue” in this appeal.
Kisela v. Hughes, 138 S. Ct. 1148, 1153 (2018).

       In addition to King, the district court construed Brandenburg v. Cureton, 882 F.2d 211 (6th
Cir. 1989), and Dickerson v. McClellan, 101 F.3d 1151 (6th Cir. 1996), as supporting the
proposition that “the use of lethal force against an armed suspect who does not pose an imminent
threat of harm constitutes a Fourth Amendment violation.” (Page ID 744.) While we have no
quarrel with the proposition of law stated by the district court, the devil is in the details. In both
Brandenburg and Dickerson, law enforcement officers fatally shot an individual who, in the
moments preceding his death, had possessed and discharged a firearm. As in King, the district
court in each case found that qualified immunity was inappropriate because conflicting evidence
                                                                                                         (7 of 9)


  No. 20-5375               Cunningham v. Shelby Cnty., Tenn., et al.                        Page 6


existed concerning whether the deceased posed an imminent threat to the officers or others.
Because the evidence must be viewed in a light most favorable to the non-moving party, the district
courts each found that the issue should be submitted to the jury; no videotapes of the incidents at
issue existed. The situation facing us in the instant appeal is distinguishable because we view the
facts in the light depicted by the videotape, Rudlaff, 791 F.3d at 639. In contrast to the three cases
relied upon by the district court, there is no dispute about how the shooting of Ms. Lewellyn
unfolded. Our task is to determine whether the videotapes portray a constitutional violation of the
kind that a reasonable deputy should have understood.

       None of the three cases relied upon by the district court identifies situations where officers
acting under circumstances similar to those faced by deputies Paschal and Wiggins were held to
have violated the Fourth Amendment. See White, 137 S. Ct. at 552 (holding that “clearly
established law” should not be defined at a high level of generality); D.C. v. Wesby, 138 S. Ct.
577, 590 (2018). None of them involved the ultimate victim calling the police to declare that she
possessed a firearm and intended to use it against anyone who came to her residence. And in none
of them was it undisputed that the victim of the police shooting was brandishing a firearm in the
manner Lewellyn displayed in the video. Deputy Paschal said in his deposition that he felt
threatened by her display of the gun as he perceived her beginning to turn in the deputies’ direction.
The district court’s reliance on a stop action “screen shot” notwithstanding (see Part III), Paschal’s
perception is consistent with the video viewed in real time.

       In reaching this conclusion, we return to the fundamental axiom that excessive force claims
are analyzed under an objective reasonableness standard. Graham v. Connor, 490 U.S. 386, 395
(1989). In Graham, the Court explained that the application of the reasonableness standard in this
context “requires careful attention to the facts and circumstances of each particular case, including
the severity of the crime at issue, whether the suspect poses an immediate threat to the safety of
the officers or others, and whether he is actively resisting arrest or attempting to evade arrest by
flight.” Id. at 396 (citation omitted). In addition, “[t]he ‘reasonableness’ of a particular use of
force must be judged from the perspective of a reasonable officer on the scene, rather than with
the 20/20 vision of hindsight.” Id. In our view, the “facts and circumstances” support the deputies’
                                                                                                         (8 of 9)


  No. 20-5375               Cunningham v. Shelby Cnty., Tenn., et al.                        Page 7


contention that reasonable officers would perceive that Lewellyn posed an immediate threat to
their safety.

        As neither plaintiff nor the district court has pointed us to existing precedent that squarely
governs the specific facts and circumstances of this appeal that would have given Deputies Paschal
and Wiggins fair notice that their conduct was unlawful, they are entitled to qualified immunity.

                                                 III.

        Because plaintiff cannot prevail on the second prong of the qualified immunity analysis,
we need not delve deeply into the district court’s conclusion with respect to the first prong: that
material questions of fact precluded summary judgment in favor of deputies Paschal and Wiggins.

        Specifically, we are troubled by the district court’s use of “screen shots” to analyze the
dashcam videos. By relying on screen shots, a court would violate the teaching of Graham against
judging the reasonableness of a particular use of force based upon 20/20 hindsight. While the
district court acknowledged that it “spent much time pinpointing moments” to help it to establish
what occurred, it conceded that such moments “do not tell the full story” in light of “how quickly
the incident occurred.” (Page ID 716, n.9). We agree and therefore believe that the district court
erred by including several screen shots in its opinion to support its conclusions. For example,
directly below one screen shot, the court stated that “[b]ased on the video footage, the Court finds
that a genuine dispute of material fact exists about whether Lewellyn pointed her gun in the
deputies’ direction when she reached the driveway.” (Page ID 721.) To the extent that the district
court relied upon screen shots, as it apparently did here, to decide whether it was objectively
reasonable for the officers to use lethal force, it erred. The deputies’ perspective did not include
leisurely stop-action viewing of the real-time situation that they encountered. To rest a finding of
reasonableness on a luxury that they did not enjoy is unsupported by any clearly established law
and would constitute reversible error.

                                                 IV.

        For the foregoing reasons, we vacate the judgment of the district court and remand the
cause with instructions to grant summary judgment to defendants-appellants based upon qualified
immunity.
                                                                                                  (9 of 9)




                                 UNITED STATES COURT OF APPEALS
                                      FOR THE SIXTH CIRCUIT

                                              No. 20-5375


 JASON CUNNINGHAM, individually and as adult natural
 son and sole wrongful death beneficiary and next of kin,
 affiant and administrator ad litem and personal representative
                                                                                       FILED
                                                                                     Apr 19, 2021
 for Nancy Jane Lewellyn, Deceased, and Estate of Nancy Jane
 Lewellyn,                                                                      DEBORAH S. HUNT, Clerk
         Plaintiff - Appellee,

         v.

 SHELBY COUNTY, TENNESSEE; SHERIFF WILLIAM OLDHAM,
         Defendants,

 ROBERT PASCHAL and MARVIN WIGGINS, individually
 and in their official capacities as Shelby County Sheriff’s
 Deputies,
         Defendants - Appellants.



                    Before: NORRIS, SUTTON, and KETHLEDGE, Circuit Judges.

                                          JUDGMENT
                             On Appeal from the United States District Court
                            for the Western District of Tennessee at Memphis.

       THIS CAUSE was heard on the record from the district court and was argued by counsel.

       IN CONSIDERATION THEREOF, it is ORDERED that the judgment of the district court is
VACATED and REMANDED with instructions to grant summary judgment to Robert Paschal and
Marvin Wiggins based upon qualified immunity.

                                                ENTERED BY ORDER OF THE COURT




                                                Deborah S. Hunt, Clerk
